Title: General Orders, 22 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 22nd 1776.
Parole Richmond.Countersign Savoy.


The orderly Serjeants who attend at Head Quarters, are hereafter to bring their dinners, and wait ’till they are regularly relieved.
As it is much to be feared the state of the necessary Houses in the City, may endanger the health of the troops quartered there; It is recommended to the officers, and men, to guard against it as much as possible, and if any method can be fallen on to remove, or lessen the inconvenience, to apply to the Barrack Master for that purpose.
The General has noticed with pleasure the care of the Troops in the Encampments on this subject, He hopes they will continue it for the sake of their own healths and the credit of the army.
It being represented to the General, that many Regiments would at this season chuse to lessen their Rations of Meat and supply it with Vegetables, if they could be permitted: His Concern for the health of the troops, and desire to gratify them in

every reasonable request, induces him to direct, that the Colonels of such Regiments, as choose to adopt this plan, signify it to the Commissary General, and in two days afterwards the Quarter Master of such Regiment, be allowed to draw one quarter part of the usual Rations in Money, to be laid out in Vegetables for his Regiment.
Passes from Col. Knox, for the officers and soldiers of the Artillery only, to be sufficient to pass the ferries.
